 

Case 1:20-cv-01880-CLM Document1 Filed 12/30/19 Page 1 of 23

THE UNITED STATES -DISTRICT-.COURT FOR THE DISTRICT OF COLUMBIA

BRUD ROSSMANN, ESQUIRE) .2) “7 [vc~ = 2

4560 MACARTHUR BLVD, NW

a

UNIT 201 wt OT

WASHINGTON, DC 20007

TEL. 202 848 0317

EMAIL. BROSSMANN1 @YAHOO.COM
EMATL. BROSSMANN111@GMATL.COM

 

 

Plaintiff Pro Se

Clerk Of The Court

7th Circuit

State of Alabama

Calhoun County Courthouse
25 W 1lith St.

Anniston, Alabama

(256) 231-1866

and,

Ms. Melanie “Doe”

CLERK OF THE COURT

7th Circuit

State of Alabama

Calhoun County Courthouse
25 W il1lth St.

Anniston, Alabama

(256) 231-1866

Phone: (256) 782-5781

and,

Brud Rossmann v.@@a"@"@ et al
Filed on or about December 9, 2019
U.S. District Court for the District of Columbia

Page 1 of 27

Case: 1:19-cv—03854 Jury Demand
Assigned To : Unassigned
Assign. Date : 12/30/2019
Description: Pro Se Gen. Civil (F Deck)

 

   
  
  

 

 

 

 

 

wy «. RECEIVED |, spgiy
fe Mail Room"
vv 5 02019 fe
4
ay
“4
Angela [2 Caesar, Clerk of Court
LS, District Court, Distriet of Columbia
Es
 

Case 1:20-cv-01880-CLM Document1 Filed 12/30/19

“Christie “Doe”

Cir. Criminal,

Clerk-2

Clerk Of The Court

75 Circuit

State of Alabama

Calhoun County Courthouse

25 W 11th St.

Anniston, Alabama

(256) 231-1866

Jacksonville State University
Local Magistrate/Police Office?? Etc

700 Pelham Rd N, Jacksonville, AL 36265

Phone: (256) 782-5781

and,

Ashley “Doe”

Clerk-3

Clerk Of The Court

7&6 Circuit

State of Alabama

Calhoun County Courthouse
25 W llth St.

Anniston, Alabama

(256) 231-1866

and,

Tiffany “Doe”

Clerk-4

Clerk Of The Court
District Court

Criminal Division

7th Circuit

State of Alabama

Calhoun County Courthouse

25 W llth St.
Anniston, Alabama
(256) 231-1866

2 of 28

Page 2 of 23

|

peers
 

Case 1:20-cv-01880-CLM Document1 Filed 12/30/19

‘ and,

Jordan Trammell
Clerk-5
Clerk Of The Court

78 Circuit

State of Alabama

Calhoun County Courthouse
25 W 11th St.

Anniston, Alabama

(256) 231-1866
(256) 231 1750

and,

sergey Ivanov

Professor

The University of the District of Columbia (UDC)
4400 Connecticut Avenue, NW

Washington, DC 20008?

and,

Les Vermillion

Professor

The University of the District of Columbia (UDC)
4400 Connecticut Avenue, NW

Washington, DC 20008?

and,

Officer Gillespie

The District of Columbia

Department of General Services
Division of Protective Services

2000 14th St NW Washington, DC 20009
Phone: (202) 727-2800

and,

Brud Rossmann v. McVeigh et al
Filed on or about December 9, 2019
U.S. District Court for the District of Columbia

Page 3 of 28

Page 3 of 23
eer

 

Case 1:20-cv-01880-CLM Document1 Filed 12/30/19 Page 4 of 23

’ SHAWN GIDDY,

FORMER CHIEF OF POLICE
JACKSONVILLE STATE UNIVERSITY (JSU)
University Police

Salls Hall

700 Pelham Road North

Jacksonville, AL 36265

(256) 782-5050

(256) 782-8888

and,
JOHN DOE 1
JOHN DOE 2

JOHN DOE N, N+1

Defendants

 

COMPLAINT1

I.

 

INTRODUCTION

1. The Plaintiff, Brud Rossmann, a former decorated Trial
Attorney of the U.S. Department of Justice, receiving
“Outstanding” performance reviews when handling both National
Security matters and Billion Dollar cases, Honors graduate of
Harvard Law School, (cum laude, 1989), Excellent reviews when

managing a leading investment fund, with possibly Best in

 

1 Like every other writing in Brud Rossmann's name for decades, this writing suffers hacking.

A of 28
 

Case 1:20-cv-01880-CLM Document1 Filed 12/30/19 Page 5 of 23

World Investor status and financial returns, as the best fund
manager of the world's arguably leading venture capital
capacity (if not fund) of all time, AOL Investments, if not
AOL Time Warner Ventures, [(1999 to 2001 vintage funds,
Venture Capital, 10 year return profiles, consistent with LP
tenures, subscription agreements, outlier global leverage and
returns per dollar proven elsewhere, evidently 7 or 8 IPOs on
18 direct investments, possibly 202% IRR, on baseline direct
investments, (without consideration of Fund of Funds
investments in Israel led by Brud Rossmann in Y2000, and as
benchmarked to Thompsons, other reporting, 2002, 2009, other
dates, years, other sources, etc etc etc)], and recipient of a
community service award from the Attorney General of the
United States of America for his volunteer work in the African
American community of Anacostia, MD, outside of Washington,

D.C. brings this Complaint. Exh. Seq. 1.

2| Brud Rossmann is also a “friend” of thony Scaramucci, recent
Director, White House Communications, under President Trump.

Exh. Sec. 1.

3. And, a former social acquaintance of current Deputy Attorney

General Rod Rosenstein.

4. This complaint challenges the most basic of Due Process

Brud Rossmann v. McVeigh et al
Filed on or about December 9, 2019
U.S. District Court for the District of Columbia

Page 5 of 28
 

Case 1:20-cv-01880-CLM Document1 Filed 12/30/19 Page 6 of 23

failures: the refusal to docket that which has been filed many
times, for years, a motion to quash an unlawful arrest

Warrant.

5. And, the refusal to docket Brud Rossmann's similar Motions to
Dismiss, beyond the Motions to Quash the arrest warrant,

starting 2 % years ago.

6. Since May/June, 2017, and in connection with the Alabama
numbered, captioned proceedings, Criminal No. WR 2017 1511 and
Criminal No. 2017 W 0890 , and that in D.C., D.C. Superior
Court proceeding 2017 FUG 8339, the clerks have repeatedly
refused even the most basic of Due Process protections:
“ministerial” docketing of filings, motions dispositive,

meritorious.

7. And without which of course no Due Process can possibly

follow.

8. The Motions are not only meritorious, they serve alternatively
as alde facto indictment of human scum in/D.C., or elsewhere,
which fabricated emails in Brud Rossmann's name upon which
Alabama authorities apparently unlawfully relied in

originating, issuing the arrest warrant.

9. The motives, guilt, other liability of such cretins are

6 of 28
 

10.

11.

12.

13.

14.

7.

Case 1:20-cv-01880-CLM Document1 Filed 12/30/19 Page 7 of 23

otherwise proven by IRS rulings, findings, in Brud Rossmann's

favor.

The IRS findings, for example, that such persons, in
Agency, otherwise, stole from Brud Rossmann (“Theft” losses)
or destroyed his property (“Casualty” losses, Publication 547
based determinations), including via personal identity theft,

are truly unprecedented in all of IRS history.

Legal bases, factual findings, loss adjustment formula.

All never before in IRS history, and at material levels.

The IRS findings included specific findings of Identity
Theft ranging beyond Power of Attorney abuses to Tax Fraud

effected online, via forms 1099-S, otherwise.

Brud Rossmann demands the docketing of his Motion to Quash,

and his Motions to Dismiss, in Alabama.

And toward the Quashing of a patently and criminally flawed

arrest warrant.

Il.

JURISDICTION AND VENUE

 

This court has jurisdiction under diversity, Federal subject

matter, and related authorities. 28 U.S.C. 1331, 1332.

Brud Rossmann v. McVeigh et al

Filed on or about December 9, 2019

U.S. District Court for the District of Columbia

Page 7 of 28
 

12.

13.

14.

15.

16.

8 of 28

Case 1:20-cv-01880-CLM Document1 Filed 12/30/19 Page 8 of 23

Pendent or related jurisdiction

is otherwise applicable. 28 U.S.C. 1367.

This 1S an appropriate venue

under 28 U.S.C. 1391, | 3720

)

This Court has pendent or
supplemental jurisdiction pursuant to 28 U.S.C. 1367 over
all other claims that are so related to claims within its
Original or exclusive jurisdiction that they form part of
the same case or controversy under Article III of the

United States Constitution.

Pendent jurisdiction or
supplemental Federal jurisdiction is well-supported on
grounds of a “common nucleus of operative fact” -- as
established by concurrent timing, largely identical actors,
the identical underlyihg transactions in question, and
related evidentiary bases defining casualty and theft
events across jurisdictions and various actors in this

jurisdiction and others.

Alternative bases extend to in
rem jurisdiction found in the general provisions of the
Federal Rules of Civil Procedure (FRCP), including enabling

or similar provisions of the Statute as defined by
 

Case 1:20-cv-01880-CLM Document1 Filed 12/30/19 Page 9 of 23

Congress, Article I, in the first instance.

17. Where the instant causes of
action ultimately define an action in rem or quasi in rem,
to include property interests held in bank accounts, via
land records recordings, or in derivative instruments
reflecting the Financing of such property or rights to
continued financing or re-financing, jurisdiction is also
supported by the enabling statute, the Rules Enabling Act,
and Federal Rule of Civil Procedure Supplemental Rule A and
Rule E. Actions in Rem and Quasi in Rem: General
Provisions. Colorable factual bases for this further

jurisdictional basis are pled herein.

Til.
PARTIES

Brud Rudolph Rossmann, “Esquire”

 

18. Plaintiff resides or has property in this
jurisdiction.
19. Plaintiff is or was a successful professional,

graduate of Harvard Law School (cum laude, 1989), graduate
of University of Michigan, Ann Arbor, a top 7 or 8
university in the America at the time, ahead of several Ivy

League institutions, earning two (2) degrees in four (4)

Brud Rossmann v. McVeigh et al
Filed on or about December 9, 2019
U.S. District Court for the District of Columbia

Page 9 of 28
 

Case 1:20-cv-01880-CLM Document1 Filed 12/30/19 Page 10 of 23

years, aM.P.P., Master of Public policy, and A.B. in
Economics, with several top level academic honors, e.g.
Slater Scholarship, Otto Graf Award, and while taking Ph.D
level classes in Economics, Math, master's level course in
Business Administration, e.g. options/futures trading,
other master's level courses to include, without
limitation, econometrics, public policy, statistics, other
applied mathematics, Engineering level classes in Calculus,
etc, age 18 to 22, and is a former Trial Attorney of the
U.S. Department of Justice who received “Outstanding”
reviews while handling Billion Dollar cases and National
Security matters. Exh. Sec. 1

20. He was rated one of the best graduates of a top 7, 8
university across several academic scholarships, awards.

21. Brud Rossmann may “enjoy” a 186 IQ score, Wechsler
Belleyue variant. Recent data: 1 in 202+ million persons
levels of infrequency.

22. rud Rossmann's wins before the IRS, truly and
materially unprecedented, e.g. all of IRS NOL policy as
related to the Real Estate/Wall Street bubbles, Q1 2003 to

Q4 2008, are but one example.

 

 

23. Clerks, Jacksonsville State University, Criminal
Division, and 7 Circuit, State of Alabama, Anniston,
Alabama '

10 of 28
 

Case 1:20-cv-01880-CLM Document1 Filed 12/30/19 Page 11 of 23

24, The relevant clerks in the Anniston Court, or in
related tribunals associated with Jacksonville State
University (JSU), were, are named, alternatively: (i) April
3, 2019, “Ms. Melanie”, 510 p.m. EDT, (ii) “Christie”, Cir.
Criminal, (iii) “Ashley”, both numbers “not in our system”,
(iv) “Tiffany”, District Court, Criminal Division, “nothing
on the case yet”, warrant “issued but not served on [you]”
and yet in their system, only “issued” status, and (v)
“Jordan Trammell”, 256 231 1750, who promised that she

would check into the status with Chambers, DA, etc, and get

back to me on the morning by reply call on 4 4 19.

25. She did not.
26. Nor did any other person call Brud Rossmann back.
27, Brud Rossmann's 4 3 19 and April 4, 2019 inquires were

under both numbers found on face of his motion to quash:
Criminal No. WR 2017 1511 and Criminal No. 2017 W 0890.

28. Prior calls, other correspondence dating back to 2018
generated these criminal proceeding numbers or a portion as
well.

29, And confirmed on many dates over the last 2 plus years
that all of Brud Rossmann's numerous Motions to Quash,
Motions to Dismiss had been refused docketing. Over and

over again.

Brud Rossmann v. McVeigh et al
Filed on or about December 9, 2019
U.S. District Court for the District of Columbia

Page 11 of 28
 

Case 1:20-cv-01880-CLM Document1 Filed 12/30/19 Page 12 of 23
30. Again, these numbers were provided by the very Clerks

who have systemically, on many many occasions, since May,
2017, refused to docket several fully lawful, several fully
meritorious Motions to Dismiss (and Motions to Quash) the
criminal charges or warrant itself.

31. Starting when Brud Rossmann was first unlawfully
arrested and jailed on the underlying basis of a so-called
“Terrorist Threat” in May, 2017.

32. Many witnesses, much proof.

33. Chief Shawn Giddy, Chief Of Police, Jacksonville State
University (JSU)

34. Chief of Police, Jacksonville State University (JSU,
Alabama.
35. Effected the origination of the unlawful arrest

warrant on evidence which could not have survived any
reasonable or lawful “probable cause” vetting.

36. He or his staff presented such threshold proof to a
Magistrate, unnamed, in order to originate the otherwise
wholly unlawful arrest wartrant.

37. Chief Giddy confirmed on 1 31 2018 that the Alabama
state level warrant, via JSU, was determined by the locals,
or those acting in Agency, to NOT be extraditable.

38. Nate Mensah, Esquire, DC Public Defender's Service, at

his desk, in his office, on Government funded property,

12 of 28
 

Case 1:20-cv-01880-CLM Document1 Filed 12/30/19 Page 13 of 23

reported this to Brud Rossmann.

39. As Brud Rossmann observed him speaking to Chief Giddy,
real time, live, on 1 31 2018.

40. It was also contemporaneously memorialized, satisfying
several hearsay exceptions to the Law of Evidence
precluding such statements from being admissible otherwise.

41. Business records, etc.

42. Giddy was recently terminated as JSU police chief for
his apparent mishandling of a sexual abuse, assault claim.
However, he apparently can still be reached at the Police
Station at JSU.

43. Sergey Ivanov, Professor at The University of the
District of Columbia.

 

44, Ivanov fabricated emails inculpating Brud Rossmann in
“unlawful” death threats. The email dated 10 22 2014,

attached, as an Exhibit, is but one example of many. Exh.

sec. 3.

45. This was proven or otherwise evidenced in many legal
proceedings.

46. Sergey Ivanov is employed as a professor at the

University of the District of Columbia (UDC).
47. IRS rulings, findings in Brud Rossmann's favor on
personal identity theft and other Theft or Casualty bases

are consistent with, corroborating of Ivanov's liability.
Brud Rossmann v. McVeigh et al
Filed on or about December 9, 2019
U.S. District Court for the District of Columbia

Page 13 of 28
 

Case 1:20-cv-01880-CLM Document1 Filed 12/30/19 Page 14 of 23

48. Les Vermillion, Professor, The University of the
District of Columbia.

49. Also a professor at UDC.

50. Vermillion fabricated emails and videos inculpating
Brud Rossmann on You Tube, email accounts. Exh. Sec. 3.

Sl. This has been proven or otherwise evidenced in many

legal proceedings.
52. Les Vermillion is employed as a professor at the
University of the District of Columbia (UDC).
53. ° IRS rulings, findings in Brud Rossmann's favor on
personal identity theft and other Theft or Casualty bases
VERMILION S
are consistent with, corroborating of ttwarreets liability.

54. Otherwise associated with Ivanov.

55. Officer (First name unknown) Gillespie, D.C. Division
of Protective Services, Washington, D.C.

56. Presented a patently unlawful, implausibly
unprofessional, facially implausible arrest wayrant at
about 2 alm. On May 14, 2017 at CCNV. Exh. Sec 4

57. And only on Brud Rossmann's demand - and after awoken,
accosted, falsely arrested, worse in the middle of the
night yet again by Gillespie or his DC DPS associates,
agencies.

58. Nazi-like tactics. Witnessed, remarked upon,

unsolicited, by many other persons over many years.

14 of 28
 

Case 1:20-cv-01880-CLM Document1 Filed 12/30/19 Page 15 of 23

59. And, as documented across the Exhibits to prior
Federal Court filings, DC Superior Court filings,
otherwise.

60, Gillespie otherwise effected an unlawful arrest in
connnection with the otherwise wholly unlawful arrest
warrant originated in Alabama. And at JSU's behest.

61. IRS rulings, findings are one proof. One data point
consistent with, corroborating of the proposition.
10,000s+ of others otherwise.

Iv.

FACTUAL BACKGROUND

 

39. In this latest perversion of Due Process, Brud Rossmann
must petition for the simplest of things: the docketing of
repeated filings of a motion to quash an unlawful arrest
Warrant.

1. d many also filed and similarly undocketed Motions to

ismiss.

2. Hut again, the Clerks in Alabama have repeatedly, otherwise
implausibly, refused docketing of many, many Motions to
Dismiss, and Motions to Quash an arrest warrant that stinks
from inception of gross criminality: fabricated emails
authored by others, and nonetheless still likely otherwise

lawful on their face. Exh. Sec. f°
q

Brud Rossmann v. McVeigh et al
Filed on or about December 9, 2019
U.S. District Court for the District of Columbia

Page 15 of 28
 

16 of 28

Case 1:20-cv-01880-CLM Document1 Filed 12/30/19 Page 16 of 23

. Meaning despite the wholesale third party fabrication, the

emails in Brud Rossmann's name would still survive
scrutiny; i.e., no probable cause was possible ona
reasoned judgment by a magistrate, and thus no arrest

warrant should, could have lawfully issued.

. Brud Rossmann has repeatedly filed Motions to Quash the JSU

originated arrest warrant since May, 2017 - and Motions to ce
Dismiss; none have been docketed as filed

 

. Once Brud Rossmann was, yet again, unlawfully arrested,

jailed, (as memorialized in the DC Superior Court
proceeding, 2017 FUG 8339, arrested 5 14 2017, 5 15 2017
(arraignment date), released 6 14 2017, 31 days, 32 days
inclusive), he immediately filed one after another Motions
to Quash the arrest warrant, and related Motions to

Dismiss.

. These date from May, 2017 to 2019.

. All have been unlawfully refused docketing in the local

courts of Alabama.

. Proof of same appears, selectively, in Brud Rossmann's

voluminous Federal Court complaint filings dating from

June, 2017. Accessible via PACER.

. Brud Rossmann has engaged local clerks, prosecutors,

 

defense counsel, academics, and many others in relation to
the false arrest warrant.

 

 
 

Case 1:20-cv-01880-CLM Document1 Filed 12/30/19 Page 17 of 23

10. Brud Rossmann has spoken with, otherwise corresponded
with many local prosecutors, other attorneys, clerks,
police, jurists, in Alabama, and in DC, (including without
limitation emails), and otherwise confirmed that they have
assigned case or warrant numbers to the proceedings in
Alabama.

11. Brud Rossmann has also confirmed that his mailings to
the local 7t Circuit court in Anniston, Alabama were
transmitted on many, many occasions starting in May, 2017.

12. There are numerous witnesses to such transmissions,

the receipt of such Motion filings, etc. And, for about

 

2.5 years.
13. And, it is proven otherwise that they were received.
14, But refused docketing over and over again.
15, The Arrest Warrant is proven, confirmed non-
extraditable
16. Brud Rossmann has confirmed with the local JSU Police

Chief, Giddy, via Nate Mensah, DC Public Defender Service
that the Arrest Warrant in question is “non extraditable”.
17. This dialog between Mensah and Giddy, which Brud
Rossmann witnessed in the offices of the DC Public Defender
Service, occurred on January 31, 2018.
18. Nate Mensah is a tall homosexual African American,

about 30. And evidenced as compromised. If not worse.
Brud Rossmann v. McVeigh et al
Filed on or about December 9, 2019
U.S. District Court for the District of Columbia

Page 17 of 28
 

Case 1:20-cv-01880-CLM Document1 Filed 12/30/19 Page 18 of 23
19. Mensah did NOT call Brian McVeigh, the local Alabama

DA, but instead the police officer, in this case Chief
Giddy. Now fired.

20. He recommended that Brud Rossmann immediately proceed
to Alabama to be arrested as his legal “counsel”.

21. Brud Rossmann contemporaneously memorialized such
dialog as he witnessed it. Hearsay exceptions - business
‘records to etc. .

22. The Arrest Warrant suffers fatal flaws that have
plagued words, videos in Brud Rossmann's name for years:

wholesale fabrication by third parties, such persons
authoring such words, videos, “reality” as if actually Brud

 

 

 

 

Rossmann, and consistent with IRS rulings, findings,
corruption, hacking, other compromising.

 

 

23. From wholesale fabrication of video featuring Brud
Rossmann in the 2015 CMD 6066 DC Superior Court proceeding
(and per witness statements, other proof) to the false
upload of a wideo to You Tube on or about 8 11 201
featured in Brud Rossmann's 9t* Circuit proceedings; found on
PACER, (seleqt Exhibit proof, Exh. Sec. 3), the referenced
human scum have increasingly wholesale fabricated words,
video, “expressions” as reality in Brud Rossmann's name.
And to his continuing suffering.

24, And then re-leveraged such false, worse first premises

again and again for their own financial profit. Their own

18 of 28
 

Case 1:20-cv-01880-CLM Document1 Filed 12/30/19 Page 19 of 23

dirty money gain. Among other motives.

25. The IRS findings, conclusions are corroborating.

26. This is otherwise proven across 1000s, then 10,000s,
hacked, corrupted, otherwise compromised words, video,

other “renderings” in Brud Rossmann's name.

27. Materially unprecedented IRS rulings, findings.

 

28. Brud Rossmann won three (3) loss based claims against
the IRS under Publication 547.

29. His victories were findings of Theft, Casualty blamed
on major mortgage lenders, high net worth individuals, many
dozens of individuals, real estate developers, etc.

30. And, otherwise confirmed as but the “tip of the
iceberg” in terms of liable, guilty parties: Theft, a
crime, was confirmed the predominant stated basis across
all guch 2007 and 2007 IRS proceedings. IRS Publication
547,

31. Several major banks, lenders, includilng those very
associated with JP Morgan Chase, e.g. American Home
Mortgage, high net worth individuals, e.g. Ron Lazarus,
real estate developers, e.g. JCE, Cedar Lane Associates,
Courtland Homes, etc, were found guilty, liable of STEALING

*Brud Rossmann's money. Theft. IRS Publication 547.

Brud Rossmann v. McVeigh et al
Filed on or about December 9, 2019
U.S. District Court for the District of Columbia

Page 19 of 28
 

Case 1:20-cv-01880-CLM Document1 Filed 12/30/19 Page 20 of 23

32. Specific findings for Brud Rossmann included personal
identity theft, related Theft and Casualty, IRS Publication
547, and to include, without limitation, online wholesale
fabrication of Tax return filings with the IRS by third
parties.

33. From extremely fraudulent Forms 1099-S (Tax Fraud) to
fabricated, fraudulent Powers of Attorney executed, abused
by Ron Lazarus, Stephanie Mahevich, and others, in Brud
Rossmann's name unlawfully, such Theft, Identity Theft, are

proven fact. .

34. And but a small portion of the related pattern of

conduct infecting and corrupting the Arrest Warrant JSU

originated in early 2017.

Vv.
CAUSES OF ACTION
35. Defendants, as Principals, or in Agency, to include,
without limitation, Conspiracy, have violated one legal
rule set or regime after another.! A first claim under 42

USC 1983 appears below. Followed by a libel claim.

36. 42 USC 19832

 

2 Every person who, under color of any statute, ordinance, regulation, custom, or usage, of any State or
Territory or the District of Columbia, subjects, or causes to be subjected, any citizen of the United States or other
person within the jurisdiction thereof to the deprivation of any rights, privileges, or immunities secured by the
Constitution and laws, shall be liable to the party injured in an action at law, suit in equity, or other proper

20 of 28
 

Case 1:20-cv-01880-CLM Document1 Filed 12/30/19 Page 21 of 23

37. The Statute defines the following “legal elements”,
the actual, literal language, as the Cause of Action. See
Ashcroft v. Iqbal, 556 US ss (2009) (2 part test for rule
8(a); (i) sufficient allegation detail, as implicitly
matched to legal element deconstruction of any claim, or
cause of action, and (ii) Gestalt, wholistic invocations of
individual jurist experience to define claim viability).

38. “Every person”: Defendants clearly qualify as
“person[s]” within the meaning of the statute.

39. “Deprivation of any rights, privileges, or
immunities”: The Defendants have clearly deprived Brud
Rossmann of his rights, privileges and, not just or,
immunities.

40. Refusing to docket criminal proceeding filings by a
criminal defendant is a 1983 violation.

41. Likewise those acting under color of government
authority, e.g. Defendants Les Vermillion and Sergey
Ivanov, have defined another 42 USC 1983 claim.

42. These or other persons fabricating videos, words in
Brud Rossmann's name, as a false reality, have clearly

deprived Brud Rossmann of his rights, privileges or

 

the jurisdiction thereof to the deprivation of any rights, privileges, or immunities secured by the Constitution and
laws, shall be liable to the party injured in an action at law, suit in equity, or other proper proceeding for redress,
except that in any action brought against a judicial officer for an act or omission taken in such officer’s judicial
capacity, injunctive relief shall not be granted unless a declaratory decree was violated or declaratory relief was
unavailable. For the purposes of this section, any Act of Congress applicable exclusively to the District of Columbia
shail be considered to be a statute of the District of Columbia.

20 of 27
 

Case 1:20-cv-01880-CLM Document1 Filed 12/30/19 Page 22 of 23

 

immunities.
43. Due Process, 5%, 14% Amendment
44. The 42 USC 1983 claim above is pled alternatively

under the Due Process clause given the involvement of DC
sited defendants, their actions being under the color of
local D.C. government authority, and local pleading
practice.

45. In D.€., otherwise 1983 claims are evidenced as pled
under the Due Process Clause - perhaps consistent with the
unique status of the “District”, not “State” or
“Commonwealth”, etc.

46. Others, those in Alabama, for instance, are pled
Defendants under the 42 USC 1983 authorities cited above.

47. Libel

48, Far more serious than a simple prejudicial
misstatement of fact regarding another person, here
Defendants |effected Brud Rossmann's false arrest, jailing,
and continwing false prosecutorial risk among other
prejudicé via the fabrication of a false written statement
mischaracterizing Brud Rossmann.

49, Under-pled as but libel, the relevant legal elements

are also satisfied under the Law of Libel.

~ Brud Rossmann v. McVeigh et al
Filed on or about December 9, 2019
U.S. District Court for the District of Columbia

Page 21 of 27
 

50.

Sl.

the arrest warrant.

Case 1:20-cv-01880-CLM Document1 Filed 12/30/19 Page 23 of 23

VI.

DEMAND FOR RELIEF

Damages: Ten Million Dollars ($10,000,000.00).

Injunctive relief:

an Order requiring A quashing of

Brud Rossmann will file a Motion for a

Writ of Mandamus as this Court requires in connection with

this proceeding.

52.

Declaratory relief:

that Defendants have conspired or

otherwise acted unlawfully in the effecting.of the arrest

warrant, the non docketing of Brud Rossmann's various

Motions to Quash, Motions to Dismiss over the last 2 4%

years.

Submitted this day,

72-23-74

 

Brid Rosswrann, squire

22 of 27

Plaintiff

SSN 127 *8 0885
DOB 05 22 196*
202 848 0317
Date: June 29,

2019,

now

 

now December 13, 2019
